Title: To George Washington from Thomas Forrest, 20 February 1781
From: Forrest, Thomas
To: Washington, George


                        
                            Philadelphia Feby 20th 1781
                        
                        To His Excellency George Washington Esquire Generall and Commander in Chief of the Armies of the Thirteen
                            United States of America
                        The memorial of Thomas DeWees late Barrack Master of Philadelphia, Humbly Sheweth.
                        That a few Weeks Ago he was tried by a General Court Marshal, Sentenced to be Broke And to have the Sentence
                            thereof Published in the English & German News Papers.
                        Your memorialist in the most Supplicant manner begs and Intreats Your Excellency from Your Honourable and
                            Generous Sentiments, that You will please to Remitt the last part of the Sentence, I mean the publication, as it will be
                            the means of Ruining a disconsolate Wife and a Small but Growing Family, besides a large Family Connection, numbers of
                            whom has faithfully Served their Country, and has the Honnour of being Known by Your Excellency, I beg Sir, for the
                            distresses of the Afflicted, that you in Your Goodness Will Grant my Request, And in Real Gratitude Your Memorialist as in
                            Duty bound, will Ever Pray.
                        We the Subscribers Members of the General Court Martial by Which Mr Thomas DeWees Was tried, Beg leave to
                            Recommend him to Your Excellency’s Clemency, in Particular on Account of his Wife and Family
                        
                            Thomas Forrest President
                            Members Leonard Cooper Captn
                            Wm Mattox Cptn
                        
                        
                            Jonn Leigh Lieut.
                        
                        
                            
                                 Lt Indd
                            Andw Nixon Capt.
                        
                        
                            We the following subscribers, beg leave, to intreat your Excellency to revoke that part of the sentence
                                prayed for in this Petition; which will alleviate the distresses of an Afflicted family.
                        
                        
                            Thos Procter
                            A. McLane

                        
                    